Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-11, 13-16 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on the application filed in China on 02/27/2018 and 05/28/2018. It is noted, however, that applicant has not filed a certified copy of CN 20180511749.0 applications as required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.




Response to amendment
This is a Non-Final Office action in response to applicant's remarks/arguments filed on 10/18/2022.
   Status of the claims:
Claim 1 has been amended.
Claim 12 has been canceled.
The amendment overcomes the prior art rejections of claims 1-7, 9-13 under 35 U.S.C 102. However, upon further consideration, a new ground(s) of rejection is made in view of Zohar et al. (US 20180136337 A1), Campbell et al. (US 20180284237 A1) and Hansson et al. (US 20190146070 A1) necessitated by the claim amendment.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because there is no drawing showed all the limitations of claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
      In paragraph [0031] MEMS mirror “660” should be written MEMS mirror “670”.
In paragraph [0032] MEMS “660” should be written MEMS “670”.

         Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zohar et al. (US 20180136337 A1) in view of Campbell et al. (US 20180284237 A1).
Regarding claim 1, Zohar teaches a wide-angle LiDAR system, comprising two or more light units (Figs. 43, 28, 27, 2B, 2C), each light unit comprising: 
a light emitter configured to generate an outgoing laser beam (Fig. 43. light sources 4303, para [675]. See also, figs. 27 and 2B); 
a light receiver configured to receive an incoming laser beam Fig. 43. Sensors 4319, para [675]. See also, figs. 27 and 2B); 
one or more reflective mirrors for redirecting the outgoing laser beam and the incoming laser beam (Fig. 43, para [679]-[680]. See also, Fig. 2B, para [256]); and 
a beam splitter for splitting a laser beam into two or more beams (Fig. 43, splitters 4317. See also, Figs 27 and 2b, deflector 216); 
wherein the wide-angle LiDAR system further comprises a MEMS mirror for directing the outgoing laser beam from each light unit to a respective target region for scanning (Fig. 43, deflector 4309, para [676]. See also, figs. 27, 2B scanning unit 104, deflector 114, para [23] and para [213]: lines 6-9); 
wherein the two or more light units share the MEMS mirror (Fig. 43, para [676]. See also, figs. 27 and 2B); [[and]] 
wherein the two or more light units are configured differently based on a size of the target region of each light unit and a desired coverage of the LiDAR system so that the target regions of different light units vary in size (Para [636], [638], [678]. See also, figs. 35A-C and 28); and 
Zohar fails to explicitly teach but Campbell teach wherein the one or more reflective mirror in each light unit are configured to redirect the outgoing laser beam of each light unit towards the (MEMS) mirror or to redirect the incoming laser beam onto the beam splitter (Fig. 3B, para [103] and [105], [109]).
It would have been obvious to modify Zohar’s Lidar system, in view of Campbell to include mirrors 262 so that the Lidar system can be used to reduce the overall three-dimensional size of the lidar system and also the cost. 
Regarding claim 2, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 1, wherein each light unit further comprises a collimator for alignment of the outgoing laser beam (Zohar, Para [126]. See also, Fig. 2A, para [128]: lines 12-15 and Fig. 23, para [416] and [418]).
Regarding claim 3, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 1, wherein each light unit further comprises a focusing device for focusing the incoming laser beam (Zohar, Fig. 4D, para [169]: lines 1-5 and 15-17. See also, fig. 4E para [172] and Fig. 23, para [417]-[418]).
Regarding claim 4, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 1, wherein, in each light unit, the outgoing laser beam and the incoming laser beam are co-axial (Zohar, fig. 43, para [75]).
Regarding claim 5, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 4, wherein the angle between the axis of any two adjacent light units is the same (Zohar, Fig. 43, light sources, 4303a, 4303b, 4303c. See also, fig. 27, para [470] and [475]: lines 1-5).
Regarding claim 6, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 4, wherein the target regions of the two or more light units are contiguous and are not overlapping substantially (Zohar, Fig. 43, light sources, 4303a, 4303b, 4303c. See also, figs. 27, 2B, 120A, 120B, 120C, para [134]: lines 3-8 and Fig. 1 A, para [131]: lines 23-27).
Regarding claim 7, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 1, wherein the target region of one light unit adjoins the target region of an adjacent light unit (Zohar, Fig. 43, light sources, 4303a, 4303b, 4303c. See also, figs. 27, 2B, para [475]: lines 13-18) 
Regarding claim 9, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 1, wherein the beam splitter is configured to receive the outgoing laser beam through a first channel and to direct the outgoing laser beam to exit the beam splitter through a second channel (Zohar, Fig. 43, deflectors 4317. See also, Fig. 2B, deflector 216, para [133]: lines 17-32).
Regarding claim 10, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 9, wherein the incoming laser beam enters the beam splitter through the second channel and exits the beam splitter through a third channel (Zohar, Fig. 43, deflectors 4317. See also, Fig. 2B, deflector 216, para [133]: lines 17-32).
Regarding claim 11, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 10, wherein the light emitter configured to emit the outgoing laser beam is positioned opposite the first channel (Zohar, Fig. 43, light source 4303a and deflector 4317 a. See also, Fig. 2B, projecting unit 102 and deflector 216 and Fig. 27) and 
the light receiver configured to receive the incoming laser beam is positioned near the third channel (Zohar, Fig. 43, deflector 4317 and sensor 4319 a. See also, Fig.2B, deflector 216 and sensor 116 and fig. 27).
Regarding claim 13, Zohar, as modified in view of Campbell, teaches the wide-angle LiDAR system of claim 1, wherein the light emitter in each light unit is a stationary laser emitter (Zohar, Fig. 43, light sources 4303a, 4303b, 4303c).

Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zohar et al. (US 20180136337 A1) in view of Campbell et al. (US 20180284237 A1) and Hansson et al. (US 20190146070 A1).
Regarding claim 14, Zohar, as modified in view Campbell, fails to teach the wide-angle LiDAR system of claim 3, further comprising an installation plate, wherein the light emitter and the beam splitter of each light unit are placed on the upper surface of the installation plate, and wherein the light receiver of each light unit is affixed to the lower surface of the installation plate.
However, Hansson teaches the wide-angle LiDAR system of claim 3, further comprising an installation plate (Fig. 10, mask 324, para [52]: lines 1-8. See also, para[4]: lines 10-17 and  para [43]: lines 1-2, and ), wherein the light emitter and the beam splitter of each light unit are placed on the upper surface of the installation plate (Fig. 10A, laser source 304 and beam splitter 302 are located at the top side of substrate 306), and wherein the light receiver of each light unit is affixed to the lower surface of the installation plate (Fig. 10A, para [52]: lines 5-11).
It would have been obvious to modify Zohar’s Lidar system, in view of Hansson to include mask 324 so that the Lidar system can be used to reduce ambient light from reaching the receiver, minimize interference and reduce noises. 
Regarding claim 15, Zohar, as modified in view Campbell, fails to teach the wide-angle LiDAR system of claim 14, wherein the collimator of each light unit is located on the upper surface of the installation plate.
Hansson, in Figs 10A-B, shows a coaxial configuration of a scanning lidar system with at least one light source 304, beam splitter 302 and lens 322 located at the top side of mask 324. 
It would have been obvious to combine Zohar’s Lidar system with Hansson because it does no more than predictable results of increasing/decreasing the diameter of a collimated input beam to a larger/narrower collimated output beam and have a better alignment.
Regarding claim 16, Zohar, as modified in view Campbell, fails to teach the wide-angle LiDAR system of claim 14, wherein the focusing device of each light unit is located on the lower side of the installation plate.
Hansson, in Fig 10A, shows a coaxial configuration of a scanning lidar system with at least one light source 304, beam splitter 302 and lens 322 located at the top side of mask 324 and a detector 326 and a lens that coincides with the slits in the mask 342 (para [32]). 
It would have been obvious to combine Zohar’s Lidar system (para [156], fig. 4A) with Hansson because it does no more than predictable results of have a better alignment of the incoming laser beam and reduce interference and noises.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Hansson et al. (US 11480659 B2), teaches Detection System with Reflective Member Illuminated from Multiple Sides
Eichenholz et al. (US 20180284286 A1), teaches multi-eye lidar system
Geiger et al. (US 20150301182 A), teaches optical object-detection device having a mems and motor vehicle having such a detection device
Villeneuve et al. (US 10520602 B2), teaches Pulsed Laser for Lidar System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645